BIRCH, Circuit Judge,
dissenting:
For the reasons that follow, I respectfully dissent. I would affirm the district courts’ decisions to dismiss the plaintiffs’ RICO claims. I believe that the primary jurisdiction doctrine and the filed rate doctrine, discussed in parts 11(C) and (D) of the majority opinion, prohibit application of the RICO statute to public utilities after a rate has been approved by the state PSC. The majority relies upon the Second Circuit’s recent decision in County of Suffolk v. Long Island Lighting Co. (LILCO), 907 F.2d 1295 (2d Cir.1990), but that opinion did not explicitly consider the filed rate doctrine. Moreover, to the extent that the LILCO decision may have dealt with the filed rate doctrine by implication, I believe that the Second Circuit has created an unwarranted and unprecedented exception to the existing law on this subject.